{¶ 18} In this case plaintiff left work with pain in her previously injured left hip and down her left leg. Over the next month she made three visits to her doctor and the records do not indicate any complaint relating to her back. About three years later, she is referred to another doctor by counsel. Based on his examination and the records of the original doctor, he opined that she had a lumbar sprain and aggravation of long-standing degenerative disc disease which caused it to become symptomatic and that these conditions were the result of her work-related duties. He also stated the condition could become symptomatic from a variety of reasons not related to her work.
 {¶ 19} As stated in the majority opinion, in reviewing the judgment of the trial court in a bench trial, we should be guided by a presumption that the fact finder's findings are correct. It was up to the trial judge to believe or disbelieve the evidence presented. His decision cannot be said to be against the manifest weight of the evidence and therefore I would affirm.